Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 2, 2014

                                        No. 04-14-00028-CV

                               Carmelita RILEY and Anthony Pena,
                                           Appellants

                                                  v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals, LLC,
                                       Appellees

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVF001192-D3
                           Rebecca Ramirez Palomo, Judge Presiding


                                           ORDER
Sitting:       Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice

        On March 5, 2014, this appeal was dismissed because appellants failed to pay the
applicable filing fee. On March 21, 2014, appellants filed a motion to reinstate this appeal. We
granted the motion, withdrew our opinion and judgment, and reinstated the appeal. Appellants
then paid the applicable filing fee. On April 10, 2014, we issued an order explaining that the
court reporter had filed a notification of late reporter’s record, stating that appellants had failed to
pay or make arrangements to pay the fee for preparing the reporter’s record. We therefore
ordered appellants to provide written proof to this court by April 21, 2014 that either (1) the
reporter’s fee had been paid or arrangements had been made to pay the reporter’s fee; or (2) they
were entitled to appeal without paying the reporter’s fee. We further explained that if appellants
failed to respond within the time provided, appellants’ brief would be due on or before May 21,
2014, and we would consider only those issues or points raised in appellants’ brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Because appellants did not
respond to our order, appellants’ brief was due to be filed on May 12, 2014. No brief was filed.
Therefore, on May 29, 2014, we ordered appellants to file on or before June 9, 2014, their
appellants’ brief and a written response reasonably explaining (1) their failure to timely file the
brief and (2) why appellees are not significantly injured by their failure to timely file a brief. On
June 9, 2014, appellants filed a motion for extension of time to file their brief, requesting a forty-
five day extension. On June 18, 2014, we granted the motion and ordered appellants to file their
brief on or before July 25, 2014. On July 25, 2014, appellants filed another motion for extension
of time to file their brief. We granted the motion and ordered appellants’ brief to be filed on or
before September 8, 2014. However, we warned that no further extensions would be granted. On
September 8, 2014, appellants filed yet again another motion for extension of time, stating that
they were only requesting a three-day extension. Instead of filing their brief within the time
requested, appellants waited more than two weeks and then filed a fourth motion for extension of
time to file their brief, requesting another extension to September 30, 2014. Appellants’ counsel
also attached an affidavit explaining why he had been late in filing appellants’ brief.

        Appellants’ third and fourth motions for extension of time to file their brief are DENIED.
We ORDER Appellants Carmelita Riley and Anthony Pena to file, on or before October 13,
2014, their appellants’ brief. If appellants fail to file a brief by the date ordered, we will dismiss
the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
(allowing involuntary dismissal if appellant has failed to comply with a court order). No motions
for extension of time will be granted.




                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court